Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first and a second abutment element on and in direct contact with the first portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claimed limitation about a first and a second abutment elements are not described to allow one of ordinary skill in the art to ascertain the element and the claim boundary.

Claims 2, 4-7 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagao et al. (US 2017/0110545 A1).
Regarding independent claim 1: Nagao teaches (e.g., Figs. 1-6 and annotated Figure. 6) an electronic power device, comprising:
a substrate of silicon carbide (SiC) ([089]: 27) having a front surface and a rear surface which lie in a horizontal plane and are opposite to one another along a vertical axis transverse to said horizontal plane (as shown in Figure 6), 
the substrate including an active area ([0060]: 2), and 
a non-active edge area ([0064]: 3) surrounding said active area, 
a plurality of doped regions extending from the front surface into the substrate in the active area (shown in annotated Fig. 6, [0126]; Fig. 4; [0092]: includes a plurality of doped regions 30 extending from the front surface into the substrate);

a passivation layer ([0136]: 40) over the front surface of said substrate, 
the passivation layer in contact with said dielectric region in said edge area (as shown in annotated Fig. 6),
wherein said passivation layer includes at least one anchorage region (as shown in annotated Fig. 6: region A) that extends through a thickness of said dielectric region (62) at said edge area and is configured to define a mechanical anchorage for said passivation layer (region A of opened region of dielectric layer 6 meets the limitation requirement; thus is configured to define a mechanical anchorage for said passivation layer 40). 

    PNG
    media_image1.png
    711
    1173
    media_image1.png
    Greyscale

Regarding claim 2: Nagao teaches the claim limitation of the device according to claim 1, on which this claim depends,
wherein said anchorage region includes: 

a first and a second abutment element on and in direct contact with the first portion, the first and second abutment elements arranged laterally and on opposite sides of said second portion (as shown in annotated Fig. 6).
Regarding claim 3: Nagao teaches the claim limitation of the device according to claim 1, on which this claim depends,
 wherein said first portion is arranged in a bottom layer of said dielectric region (as shown in annotated Fig. 6), and said first and second abutment elements are portions of a top layer of said dielectric region (as shown in annotated Fig. 6), interposed vertically between said first portion of the anchorage region and said passivation layer (as shown in annotated Fig. 6; passivation layer).
Regarding claim 4: Nagao teaches the claim limitation of the device according to claim 2, on which this claim depends,
 wherein said first portion traverses the entire thickness of said dielectric region, and said first and second abutment elements are defined by respective end portions of a first overlying region and of a second overlying region, overlying said dielectric region and vertically interposed between said first portion of the anchorage region and said passivation layer (as shown in annotated Figure 6, absent clarification about abutment elements).
Regarding claim 5: Nagao teaches the claim limitation of the device according to claim 4, on which this claim depends,
 wherein said first and second abutment elements include a material having a chemical-etching selectivity relative to a material of said dielectric region (as shown in annotated Figure 6, absent clarification about abutment elements).
Regarding claim 7: Nagao teaches the claim limitation of the device according to claim 5, on which this claim depends,
 wherein said second overlying region has an end, opposite to said second abutment element, that extends horizontally beyond said dielectric region towards an outer edge of said electronic power device, and wherein said passivation layer is arranged laterally with respect to said dielectric region at said outer edge of the electronic power device, an anchorage portion of said passivation layer being interposed in contact between said end of said second overlying region and an underlying material (as shown in annotated Figure 6, absent clarification about abutment elements).
Regarding claim 8: Nagao teaches the claim limitation of the device according to claim 1, on which this claim depends,
 wherein said passivation layer includes polyimide ([0136]).
Regarding claim 9: Nagao teaches the claim limitation of the device according to claim 1, on which this claim depends,
 wherein said anchorage region is fixed to said passivation layer and coupled in contact with the front surface of the substrate at said edge area (as shown in annotated Figure 6), in a region where electrical field lines due to operation of said electronic 
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)". See MPEP 2114, (II).
Regarding claim 10: Nagao teaches the claim limitation of the device according to claim 1, on which this claim depends,
wherein said passivation layer includes further anchorage regions that extend through the thickness of said dielectric region at said edge area and are jointly configured to define said mechanical anchorage for said passivation layer (see annotated Figure 6). 
Regarding claim 11: Nagao teaches the claim limitation of the device according to claim 1, on which this claim depends,
 wherein said anchorage region extends in a continuous manner around said active area, in said horizontal plane (see annotated Figure 6; see Fig. 1; [0061]: openings in passivation layer 40 which is shown positioned around active region 2).
Regarding claim 12: Nagao teaches the claim limitation of the device according to claim 1, on which this claim depends,

Regarding independent claim 13: Nagao teaches (e.g., Figs. 1-6 and annotated Figure. 6) a process for manufacturing an electronic power device, comprising: 
forming a dielectric region ([0131]: 62) on a front surface of a substrate of silicon carbide (SiC) ([089]: 27) at an edge area of the substrate  (as shown in Fig. 6), the substrate having the front surface and a rear surface which lie in a horizontal plane and are opposite to one another along a vertical axis transverse to said horizontal plane (as shown in Fig. 6), said substrate including an active area ([0060]: 2) and the edge area, 
which is not active ([0064]: 3), 
a plurality of doped regions extending from the front surface into the substrate in the active area (shown in annotated Fig. 6, [0126]; Fig. 4; [0092]: includes a plurality of doped regions 30 extending from the front surface into the substrate); and 
forming a passivation layer ([0136]: 40) over the front surface of said substrate, and in contact with said dielectric region in said edge area (as shown in annotated Fig. 6), 
wherein the forming the passivation layer ([0136]: 40) includes forming an anchorage region that extends through a thickness of said dielectric region at said edge area and is configured to define a mechanical anchorage for said passivation layer (as shown in annotated Fig. 6; [0136]: 40)
Regarding claim 14: Nagao teaches the claim limitation of the process according to claim 13, on which this claim depends, comprising: 
forming an anchorage opening through said dielectric region, the anchorage opening having a first width along an axis of said horizontal plane; and
forming an access window, on and in communication with, said anchorage opening, the access window having a second width, smaller than said first width along said axis of the horizontal plane, the access window being defined between a first and a second abutment element, which are arranged laterally and on opposite side of said access window (as shown in annotated Figure 6, absent clarification about abutment elements); 
wherein the forming the anchorage region includes filling said anchorage opening and access window, said anchorage region including a first portion, formed within said anchorage opening, and a second portion, formed within said access window, said first and second abutment elements on and in direct contact with the first portion and arranged laterally and on opposite side of said second portion, said anchorage region mechanically fixes said passivation layer with respect to said anchorage opening (as shown in annotated Figure 6, absent clarification about abutment elements).
Regarding claim 19: Nagao teaches the claim limitation of the process according to claim 13, on which this claim depends, 
 wherein said passivation layer includes polyimide ([0136]). 
Regarding claim 20: Nagao teaches the claim limitation of the process according to claim 13, on which this claim depends, 

“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)". See MPEP 2114, (II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (US 2017/0110545 A1) in view of Murase, Katsumi hereinafter Murase (Japanese Journal of Applied Physics, Volume 33, Issue 3A, pp. 1385 (1994); publication date March 1994).
Regarding claim 6: Nagao teaches the claim limitation of the device according to claim 5, on which this claim depends.
Nagao does not expressly teach that said dielectric region is made of TetraEthyl OrthoSilicate (TEOS) and said material having a chemical-etching selectivity relative to the material of said dielectric region is polysilicon.
However, TetraEthyl OrthoSilicate (TEOS) is a well-known dielectric in the semiconductor industry as evidenced by Murase, Katsumi, (Japanese Journal of Applied Physics, Volume 33, Issue 3A, pp. 1385 (1994); publication date March 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Nagao, the dielectric region is made of TetraEthyl OrthoSilicate (TEOS), as taught by Murase, for its art recognized as a suitable material for a dielectric layer.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held 
Thus it would have been obvious to enable the disclosure of Nagao as modified by Murase and arrive at “said dielectric region is made of TetraEthyl OrthoSilicate (TEOS) and said material having a chemical-etching selectivity relative to the material of said dielectric region is polysilicon” for the reasons mentioned above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826